Exhibit 10.41

 



Carter, Terry & Company.

3060 Peachtree Rd, Suite 1200,

Atlanta GA 30305

Phone: 404-364-3070-Member FINRA SIPC

 

December 18, 2014

 

Richard J. Sullivan

Chairman and Chief Executive Officer

Global Digital Solutions, Inc.

777 South Flagler Drive

Suite 800 West

West Palm Beach, FL 33401

 

Re: Private Placement Offering for Global Digital Solutions Inc. (GDSI.OTCQB)

 

Dear Mr. Sullivan:

 

It is our understanding that Global Digital Solutions, Inc., a New Jersey
corporation (hereinafter, the “Company”), desires to raise capital, as well as
to fund the Company’s continuing general operations. Based on our discussions,
our preliminary review of the financial information submitted to Carter, Terry &
Company, (hereinafter, the “AGENT”) and the representations the Company and its
officers have made to us with regard to the present and proposed business
activities of the Company, its operations and financial condition, we would like
to confirm our interest in acting as the Company’s non-exclusive Financial
Advisor, Investment Bank and Placement Agent, on a "best efforts" basis.. In
such role we would assist the Company in one or more capital raises which might
result in a private placement, merger, acquisition, sale of assets, sale of
common stock, sale of ownership interest or any other financial transaction
hereinafter referred to as a "Transaction" upon the basic terms and conditions
set forth herein (the "Agreement"), as well as a full array of additional
investment banking services.

 

Section I: Services to be rendered

 

“AGENT” services will include (but not be limited to) the following:

 

(i)Arranging for one or more institutional investments of capital, as defined in
Section I (iii) below, (an “Investment,” which could include any variation
thereof, including common stock, preferred stock, mezzanine debt, senior secured
debt, any other financial instrument or a combination of several financial
instruments), on a best efforts basis (in a form and on terms satisfactory to
the Company) to raise capital for use by the Company;

 

(ii)Any Investment will be placed with only “Accredited Investors” as that term
is defined in Rule 501 of Regulation D of the Securities Act of 1933, and in
compliance with valid exemptions from registration or qualification under
federal securities laws, state securities (“blue sky”) laws or foreign
securities laws of each jurisdiction in which any offers of an Investment may be
made;

 



 

 

 

(iii)Utilizing appropriate investment information materials or modifying
existing Company business plans and documents (collectively, the “Information
Memorandum”) to be provided to potential sources of financing. “AGENT” will
provide advice with respect to negotiating with all potential financing, merger
or acquisition candidates introduced (as defined in Section II below) to the
Company by “AGENT” (as defined below; any such identified and introduced
candidates, along with their affiliates, associates, subsidiaries, divisions and
related entities being hereinafter referred to as “Investor Candidates”) who
might be interested or involved in making an Investment in the Company,
including reviewing the preliminary and final documentation relating to any such
financing. As used herein, “Investor Candidates” shall mean and include
individual, strategic and institutional investors of all types, introduced (as
defined in Section II below) to the Company by “AGENT” including individuals,
trusts, estates, partnerships and associations, banks, thrifts, insurance
companies and other financial institutions, investment companies and other
pooled investment vehicles, all tax-exempt organizations such as those subject
to ERISA and other public and private pension funds, endowments and foundations
as well as corporations in similar lines of business to the Company’s, which
might be candidates for acquisition by or merger with , together with their
affiliates, divisions, subsidiaries and investment management consultants. All
Investor Candidates, if not merger or acquisition candidates, shall be
“accredited investors,” as that term is generally understood in the private
equity business;

 

In performing services hereunder, “AGENT” shall be regarded as an independent
contractor and marketing representative. “AGENT” shall not have any right or
authority to create any obligations of any kind on behalf of the Company, shall
make no representation to any third party to the contrary, and shall not make
any representations about the Company, its operations or finances other than
what the Company provides for inclusion in the Information Memorandum. Nothing
contained in this Agreement shall be deemed or construed to create a partnership
or joint venture between Company and “AGENT” or between Company and any Investor
Candidate.

 

Section II: Fees, Expenses and Term

 

“AGENT” will be non-exclusive financial advisor for the next twelve consecutive
(12) months commencing on the date of this Agreement, with an option to extend
this Agreement an additional 6 months, provided however, that either party may
withdraw from this Agreement at any time upon written notice to the other party.
Otherwise, this engagement and the terms hereunder will continue, subject to the
same right of either party to terminate on written notice to the other party,
until a Transaction is successfully completed or until the Agreement is
terminated. Within three business days after the effective date of any
termination by the Company (the "Termination Date"), “AGENT” shall deliver to
Company a list of all introduced Investor Candidates, merger or acquisition
candidates and Strategic Investors (the "Covered Parties") with which “AGENT”
can confirm that (a) the Company, at “AGENT’s” instigation or by “AGENTs”
introduction, has had discussions concerning a Transaction during the term of
this Agreement and prior to receipt of the notice of termination or (b) such
Covered Parties have, prior to such notice of termination, expressed an interest
in considering or pursuing a Transaction with Company. On and after the
Termination Date, “AGENT” shall also either destroy or return to Company any and
all Information, Information Memoranda and any other confidential information of
the Company (including extracts thereof), which are in “AGENT’s” possession or
control. The provisions concerning confidentiality, indemnification,
compensation and the Company's obligations to pay fees and reimburse expenses
contained herein and the Company's obligations contained in the Indemnification
Provisions (as hereinafter defined) will survive any such termination. “AGENT”
agrees not to use any confidential information about the Company for any
purposes other than in connection with a Transaction and directly related
matters.

 



2

 

 

The Company will attach any investor candidate that is considered already
engaged with them on APPENDIX A, following the signature page. The company
agrees any investor candidate introduced by “AGENT” not on the list is
considered the “AGENT’s” introduction.

 

“AGENT” agrees to introduce the Company to certain potential Investor
Candidates. Upon written request from the Company, “AGENT” may designate
independent counsel to prepare the appropriate documents (including subscription
and escrow agreement) with regard to the terms of any financial transactions and
the closing thereof. The Company is responsible for any and all reasonable
expenses associated with the Offering and the closing documents, escrow and
escrow agent. The AGENT shall obtain the prior written approval from the Company
for all expenses.

 

If, within the two year period commencing on the date hereof, the Investor
Candidate, singly or with others, purchases debt or equity securities of, or
loans money to the Company, the Company will pay “AGENT” the fees specified
below within three business days after the closing and funding of any such
transaction, as follows:

 

  (i) Cash Compensation Fees:           A success fee for debt and/or equity
capital raised by “AGENT” on behalf of Company shall be subject to the following
fee structure:      



a.10% of the amount for any equity or hybrid equity capital raised up to
$1,000,000; or b.8% of the amount for any equity or hybrid equity capital raised
up to $5,000,000; or c.6% of the amount for any equity or hybrid equity capital
raised over $5,000,000.

 



(ii)A success fee which shall be the identical terms as in Section II (i) above
of the Aggregate Consideration (except as further defined in (iii)) received by
Company from any Transaction closed, including multiple successive Transactions,
with an Investor Candidate or a Strategic Candidate (or upon closing a
Transaction with a Covered Party, including multiple successive Transactions,
within twelve months after the Termination Date), which amount will be paid when
the Company receives the proceeds from the Transaction.      (iii)Restricted
Stock:       In connection with the compensation set forth above, the Company
agrees to pay “AGENT” an amount of restricted shares equal to 4% of the capital
raised divided by the closing price of the stock on the date of close of the
capital raise transaction facilitated by the AGENT. These shares shall have
piggy back registration rights. In the event the shares are not registered
within 6 months of the issuance of the shares, the Company agrees to approve and
pay for an opinion of sale under Rule 144.

 

For purposes of this Agreement, "introduced" means that “AGENT” shall have
brought the prospective Investor Candidate, Strategic Investor or Transaction
(“Investor Candidate”) to the attention of the Company and “AGENT” shall have
been a procuring cause in its consummation of the matter. “Procuring cause”
shall mean that “AGENT” shall have identified the Investor Candidate, the merger
or acquisition candidate or the Strategic Investor to Company and conducted
initial qualifying discussions regarding an Investment in or other Transaction
with Company, or caused the parties to have attended meetings for the purpose of
considering a Transaction.

 



3

 

 

For purposes of this Agreement, “Aggregate Consideration” shall mean the total
value of all cash, securities, other property and any other consideration,
including, without limitation (as, if and when received), any contingent, earned
or other assets or consideration, paid or payable, directly or indirectly, in
connection with the Transaction, net of any indebtedness owed upon the same, it
being the intention of this provision that the Aggregate Consideration shall
mean the net equity value of any cash, tangible assets or measurable intangible
assets acquired by, invested in, loaned to or transferred to the Company. If any
non-cash consideration is a class of newly-issued, publicly-traded securities,
then the fair market value thereof shall be the average of the closing prices
for the twenty trading days subsequent to the fifth trading day after the
consummation of the Transaction. If no public market exists for any securities
issued in the Transaction or a class of securities is not intended to be
publicly traded or convertible into publicly-traded securities, then the fair
market value thereof shall be determined by the valuation placed upon these
securities by the parties to the Transaction.

 

Section III: Indemnification

 

The Company agrees to indemnify and hold “AGENT”, which terms for the purposes
of this Agreement include the partners, controlling persons, officers, employees
and agents of “AGENT”, harmless from and against any and all losses, claims,
damages, costs, liabilities or expenses (including reasonable attorney’s fees
and expenses), joint or several, to which “AGENT” may become subject in
connection with its performance of the services described herein resulting from
Company’s material breach of this Agreement, gross negligence, willful
misconduct or misfeasance, provided, however, that Company shall not be liable
in any such case to the extent that any such loss, claim, damage, liability,
cost or expense is found in a final judgment by a court of law to have directly
resulted from the gross negligence or willful misconduct of “AGENT” .

 

Likewise “AGENT” agrees to indemnify and hold Company, which terms for the
purposes of this paragraph include the subsidiaries, partners, controlling
persons, officers, stockholders and employees of Company, harmless from and
against any and all losses, claims, damages, costs, liabilities or expenses
(including reasonable attorney’s fees and expenses), joint or several, to which
Company may become subject resulting from “AGENT’s” material breach of this
Agreement, gross negligence, willful misconduct or misfeasance, provided
however, that “AGENT” shall not be liable in any such case to the extent that
any such loss, claim, damage, liability, cost or expense is found in a final
judgment by a court of law to have directly resulted from the gross negligence
or willful misconduct of Company.

 

Section IV: Other

 

Each party to this Agreement agrees to keep in strict confidence the proprietary
and non-public information of the other party during the term of this Agreement
and thereafter, provided however that the foregoing shall not prohibit
disclosures (i) pursuant to the exercise of the parties' responsibilities under
this Agreement; (ii) required by law or legal process (provided notice is given
prior to such disclosure); or (iii) of matters which become public other than by
the actions of the disclosing party hereunder.

 

If “AGENT” completes the Private Placement or any other Transaction pursuant to
the Agreement, “AGENT” may, at its own expense, place an announcement, subject
to Company’s prior consent and approval, in any newspapers and periodicals it
may select stating that “AGENT” has acted as financial advisor, investment
banker or placement agent for Company in the Transaction.

 



4

 

 

Carter, Terry & Company is a registered broker dealer, whose address is herein
below for this contemplated transaction.

 

Carter, Terry & Company.

3060 Peachtree Rd

Suite 1200

Atlanta, GA 30305

Attention: Mr. Timothy J. Terry

Telephone: (404) 364-2057

 

This agreement shall be construed in accordance with the laws of the State of
Georgia and the parties agree to submit themselves to the jurisdiction of the
courts located in that state, which shall be the sole tribunals in which either
party may institute and maintain a legal proceeding against the other party
arising from any dispute hereunder. The parties further irrevocably consent to
the service of any complaint, summons, notice or other process relating to any
such action or proceeding by delivery thereof to such party by hand or by
registered or certified mail in the manner prescribed below. Without in any way
limiting the indemnification provisions set forth above, the prevailing party
shall have the right to recover any costs, including reasonable attorneys’ fees,
in the event of any action brought to enforce any of the terms or provisions of
this Agreement.

 

If any agreement, covenant, warranty or other provision of this Agreement is
invalid, illegal or incapable of being enforced by reason of any rule of law or
public policy, all other agreements, covenants, warranties and other provisions
of this Agreement shall, nevertheless, remain in full force and effect. No
waiver by either party of a breach or non-performance of any provision or
obligation of this Agreement shall be deemed to be a waiver of any preceding or
succeeding breach of the same or any other provision of this Agreement. This
Agreement is the entire agreement of the parties with respect to the subject
matter hereof, supersedes all prior agreements and understandings, oral or
written, relating to the subject matter hereof, and may not be amended,
supplemented, or modified except by written instrument executed by all parties
hereto. Neither party may assign any of its rights or obligations under this
Agreement without the prior written consent of the other party.

 

All notices or other communications under this Agreement must be in writing and
sent by prepaid, first class airmail, delivered by hand or transmitted by email
to the email addresses of the recipients set out below or such other address or
email address as may be furnished in writing by the recipient to the other
party. The addresses, and email addresses of the parties for purposes of this
Agreement are:

 



Global Digital Solutions, Inc. Carter, Terry & Company 777 South Flagler Drive
3060 Peachtree Rd Suite 800 West Suite 1200 West Palm Beach, FL 33401 Atlanta,
GA 30305 richardjsullivan@msn.com, and acabibi@carterterryco.com
dloppert@gdsi.co  



 



************

 



5

 



 

We are very enthusiastic about working with your team toward the successful
completion of this assignment.

 

If the foregoing is acceptable to you, please indicate your approval by signing
in the space provided and returning an executed copy of this Agreement to us.

 

Understood and agreed, this 19th day of December, 2014.

 



Global Digital Solutions, Inc.   Carter, Terry & Company.           By: /s/
Richard J. Sullivan   By: /s/ Timothy J. Terry   Richard J. Sullivan     Timothy
J. Terry   Chief Executive Officer     Chief Executive Officer

 



6

 



 

APPENDIX A

 

Excluded from this agreement are any arrangements by the Company, its
subsidiaries or affiliates with any lender who provides inventory or purchase
order financing, factoring services or accounts receivable financing including
but not limited to Crossroads Financial, First Growth Capital, LSQ Funding,
Bibby Financial, Celtic Capital, Cash Flow Direct and affiliates and partners,
Empire Global Financial Services, LLC, their partners and Affiliates.

 

IBC Funds, LLC

Magna Equities LLC and affiliates

 

 







 

 

 



 

